 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 4218 
 
AN ACT 
To amend titles II and XVI of the Social Security Act to prohibit retroactive payments to individuals during periods for which such individuals are prisoners, fugitive felons, or probation or parole violators. 
 
 
1.Short titleThis Act may be cited as the No Social Security Benefits for Prisoners Act of 2009. 
2.Prohibition of retroactive title II and title XVI payments to prisoners, fugitive felons, and probation or parole violators 
(a)Amendments to title IISection 204(a)(1)(B) of the Social Security Act (42 U.S.C. 404(a)(1)(B)) is amended— 
(1)by striking “(B) With” and inserting “(B)(i) Subject to clause (ii), with”; and 
(2)by adding at the end the following: 
 
(ii)No payment shall be made under this subparagraph to any person during any period for which monthly insurance benefits of such person— 
(I)are subject to nonpayment by reason of section 202(x)(1), or 
(II)in the case of a person whose monthly insurance benefits have terminated for a reason other than death, would be subject to nonpayment by reason of section 202(x)(1) but for the termination of such benefits,until section 202(x)(1) no longer applies, or would no longer apply in the case of benefits that have terminated. 
(iii)Nothing in clause (ii) shall be construed to limit the Commissioner’s authority to withhold amounts, make adjustments, or recover amounts due under this title, title VIII or title XVI that would be deducted from a payment that would otherwise be payable to such person but for such clause.. 
(b)Amendments to title XVISection 1631(b) of such Act (42 U.S.C. 1383(b)) is amended by adding at the end the following new paragraph: 
 
(7) 
(A)In the case of payment of less than the correct amount of benefits to or on behalf of any individual, no payment shall be made to such individual pursuant to this subsection during any period for which such individual— 
(i)is not an eligible individual or eligible spouse under section 1611(e)(1) because such individual is an inmate of a public institution that is a jail, prison, or other penal institution or correctional facility the purpose of which is to confine individuals as described in clause (ii) or (iii) of section 202(x)(1)(A), or 
(ii)is not an eligible individual or eligible spouse under section 1611(e)(4),until such person is no longer considered an ineligible individual or ineligible spouse under section 1611(e)(1) or 1611(e)(4). 
(B)Nothing in subparagraph (A) shall be construed to limit the Commissioner’s authority to withhold amounts, make adjustments, or recover amounts due under this title, title II, or title VIII that would be deducted from a payment that would otherwise be payable to such individual but for such subparagraph.. 
(c)Effective dateThe amendments made by this section shall be effective for payments that would otherwise be made on or after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
